Case 1:19-md-02915-AJT-JFA Document 106 Filed 11/18/19 Page 1 of 7 PageID# 369




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA             .   -.
                                    Alexandria Division                      i   p h I1

   IN RE: CAPITAL ONE CONSUMER     )
   DATA SECURITY BREACH LITIGATION )                  MDLNo. I:19md2915(AJT/JFA)
                                   )

   This Document Relates to ALL Cases




      APPLICATION OF LINDA P. NUSSBAUM TO SERVE AS PLAINTIFFS' LEAD
     COUNSEL OR ALTERNATIVELY ON PLAINTIFFS' STEERING COMMITTEE
Case 1:19-md-02915-AJT-JFA Document 106 Filed 11/18/19 Page 2 of 7 PageID# 370
Case 1:19-md-02915-AJT-JFA Document 106 Filed 11/18/19 Page 3 of 7 PageID# 371
Case 1:19-md-02915-AJT-JFA Document 106 Filed 11/18/19 Page 4 of 7 PageID# 372
Case 1:19-md-02915-AJT-JFA Document 106 Filed 11/18/19 Page 5 of 7 PageID# 373
Case 1:19-md-02915-AJT-JFA Document 106 Filed 11/18/19 Page 6 of 7 PageID# 374
Case 1:19-md-02915-AJT-JFA Document 106 Filed 11/18/19 Page 7 of 7 PageID# 375
